Case 2:20-cv-00196-JPH-DLP Document 13 Filed 01/15/21 Page 1 of 3 PageID #: 70




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 TERRE HAUTE DIVISION

KYLE M. PARKS,                                       )
                                                     )
                             Petitioner,             )
                                                     )
                        v.                           )       No. 2:20-cv-00196-JPH-DLP
                                                     )
T.J WATSON,                                          )
                                                     )
                             Respondent.             )

             Order Denying Motion for Reconsideration and Motion to Compel

        Kyle Parks, an inmate at the United States Penitentiary in Terre Haute, Indiana, filed a

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. The Court denied Mr. Parks's

habeas petition under Rule 4 of the Rules Governing § 2254 Cases. Dkt. 9. Mr. Parks then filed a

motion for reconsideration and a motion to compel the respondent to respond to his habeas petition

in which he presents additional arguments in support of his habeas petition.

       Mr. Parks's motions are understood to be motions to alter or amend the judgment under

Rule 59(e) of the Federal Rules of Civil Procedure. Rule 59(e) allows a court to amend a judgment

only if the movant can "demonstrate a manifest error of law or fact or present newly discovered

evidence." Lightspeed Media Corp. v. Smith, 830 F.3d 500, 505–06 (7th Cir. 2016) (internal

citations omitted). A "manifest error" means "the district court commits a wholesale disregard,

misapplication, or failure to recognize controlling precedent." Stragapede v. City of Evanston,

Illinois, 865 F.3d 861, 868 (7th Cir. 2017) (internal quotation omitted). "A manifest error is not

demonstrated by the disappointment of the losing party." Oto v. Metropolitan Life Ins. Co., 224

F.3d 601, 606 (7th Cir. 2000) (internal quotations omitted). Relief through a Rule 59(e) motion for
Case 2:20-cv-00196-JPH-DLP Document 13 Filed 01/15/21 Page 2 of 3 PageID #: 71




reconsideration is an "extraordinary remed[y] reserved for the exceptional case." Foster v.

DeLuca, 545 F.3d 582, 584 (7th Cir. 2008).

       In reviewing Mr. Parks's petition, the Court explained that a petitioner may employ § 2241

to challenge his conviction or sentence only when a motion under 28 U.S.C. § 2255 is "inadequate

or ineffective to test the legality of the detention." Dkt. 9 (quoting Roundtree v. Krueger, 910 F.3d

312, 313 (7th Cir. 2018)). To show this, a petitioner must meet three conditions: "(1) the petitioner

must rely on a case of statutory interpretation (because invoking such a case cannot secure

authorization for a second § 2255 motion); (2) the new rule must be previously unavailable and

apply retroactively; and (3) the error asserted must be grave enough to be deemed a miscarriage of

justice, such as the conviction of an innocent defendant." Davis v. Cross, 863 F.3d 962, 964 (7th

Cir. 2017); Brown, 719 F.3d at 586.

       In support of his motion for reconsideration, Mr. Parks argues that his claims of erroneous

enhancements and the violation of interstate commerce meet the requirements to be heard under

§ 2241. In support of his motion to compel, Mr. Parks presents "Additional Issues for Review."

Dkt. 11. Like in his petition, he again challenges the validity of a search, the superseding

indictment, and the sufficiency of the evidence. He also challenges the enhancement of his

sentence and the interstate commerce element of his conviction.

       Mr. Parks has not shown in his motion for reconsideration or motion to compel any error

in the Court's dismissal of his habeas petition. First, the Court reviewed, consolidated and

addressed each of Mr. Parks's claims, which did not include claims for erroneous enhancements

or violation of interstate commerce. See dkt. 9. In addition, Mr. Parks has failed to show how any

"interstate commerce" challenge could be brought in a § 2241 petition or would be successful. In

fact, his criminal charges were based on his transportation of minors across state lines for



                                                 2
Case 2:20-cv-00196-JPH-DLP Document 13 Filed 01/15/21 Page 3 of 3 PageID #: 72




prostitution. See United States v. Parks, 902 F.3d 805, 808 (8th Cir. 2018). Moreover, Mr. Parks

has not identified any new rule of statutory law applicable to this claim. Next, Mr. Parks has failed

to show that any challenge to the enhancement of his sentence would meet any of the factors for

relief under § 2241.

       For the reasons discussed above, Mr. Parks has failed to show any error in the Court's

dismissal of his habeas petition under Rule 4. Accordingly, his motion for reconsideration, dkt.

[12], and motion to compel, dkt. [11], are each denied.

SO ORDERED.

Date: 1/15/2021




Distribution:

KYLE M. PARKS
44054-044
TERRE HAUTE - USP
TERRE HAUTE U.S. PENITENTIARY
Inmate Mail/Parcels
P.O. BOX 33
TERRE HAUTE, IN 47808




                                                 3
